DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance
Applicants response dated 22 February 2021 to the Final Office Action dated 05 February 2021 is acknowledged.  
Amended claims, dated 22 February 2021 have been entered into the record.

Status of the Claims
Claims 1-2 are allowed. 
Claims 3-5 were previously cancelled by the Applicant.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The claimed invention is directed to a method for treating drug withdrawal using the compound recited in claim 1.  The compound is unknown in the prior art.  The closest prior art teaches extraction of Limax organisms, from which the compound used in the instant claims has been obtained, but does not disclose or suggest this compound (CN102631371 and US20100048457, of record); or teaches compounds having structurally related ring systems isolated from other organisms: Rudi (Tetrahedron 1999, 55, 5555-5566) and Tong (Angew. Chem. Int. Ed. 2008, 47, 4377–4379), both of record.  The prior art of record does not provide any reason why a method as claimed would be 
Claims 1-2 as previously presented were drawn to a product having an intended use and were rejected under 35 U.S.C. 101 as being directed to a natural phenomenon without significantly more.  Claim 2 was additionally rejected on grounds of non-distinctness.
The present amendment adopts the suggestions of the Examiner, as set forth at pages 8-10 of the previous office action, to clearly overcome the outstanding rejections.
The claimed method of use of the compound, is consistent with the intended use recited in the previously presented claims, and the experimental results described in the instant specification at pages 13-30.  The compound exhibits efficacy in art-recognized in vivo assays that correlate with treatment of drug withdrawal.
The instant application is thereof in condition for allowance.

Conclusion
	Claims 1-2 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL R CARCANAGUE/Primary Examiner, Art Unit 1625